ent Por ee PE] Pe a a

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 1 of 54

EXHIBIT 8

Cf !
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 2 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 1 of 53
1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

oe I BRI OE et as OT per

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
, MIAMI DIVISION
CASE NO. 16-03532-CRIMINAL-TURNOFF

UNITED STATES OF AMERICA, Miami, Florida
Plaintiff, November 16, 2016
vs. 10:36 a.m.

SAMUEL BAPTISTE and
JOSE NOEL,

Defendants. Pages 1 to 53

 

DETENTION HEARINGS
BEFORE THE HONORABLE ANDREA M. SIMONTON,
UNITED STATES MAGISTRATE JUDGE
(TRANSCRIBED FROM THE DIGITAL AUDIO RECORDING)

APPEARANCES:

FOR THE GOVERNMENT: MARC ANTON, ESQ.
ASSISTANT UNITED STATES ATTORNEY
99 Northeast Fourth Street
Miami, Florida 33132

FOR THE DEFENDANT IAN McDONALD, ESQ.
BAPTISTE: ASSISTANT FEDERAL PUBLIC DEFENDER
150 West Flagler Street
Miami, Florida 33130

FOR THE DEFENDANT MANUEL L. CASABIELLE, ESQ.

NOEL: MANUEL L. CASABIELLE, P.A.
2525 Ponce de Leon Boulevard
Suite 300

Coral Gables, Florida 33134

 

 

Bo

 
ET
|

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 3 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 2 of 53
2

 

1 TRANSCRIBED BY: LISA EDWARDS, RDR, CRR
Official Court Reporter

2 United States District Court
400 North Miami Avenue

3 Twelfth Floor

Miami, Florida 33128

4 (305) 523-5499

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 
a IIE EE a

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 4 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 3 of 53
3

 

Direct Cross Red.

 

WITNESSES FOR THE GOVERNMENT:

 

Barbara Collazo 14
5 34 40

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 
ne | Pe fo IT Pen SOs eT Po vo ns BE fe

‘Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 5 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 4 of 53
4

 

J. THE COURT: We've already handled Page 6 of the

2 calendar.

3 So turning now to Page 7, we have United States versus
4 Samuel Baptiste and Jose Noel. Since this is the last case on

5 the calendar, even if I were setting it to the end, we would be

6 handling this. Case No. 16-3532.

7 MR. ANTON: Good morning, your Honor. Marc Anton on

8 behalf of the United States.

9 MR. McDONALD: Good morning, your Honor. Ian McDonald,
10 assistant federal public defender, here on behalf of

11 Mr. Baptiste.

12 THE COURT: Okay. Mr. Baptiste, could you state your
13 name and age, please.

14 DEFENDANT BAPTISTE: Samuel Baptiste, age 24, ma'am.
15 THE COURT: Thank you, sir.

16 And on behalf of Mr. Noel?

17 ; MR. CASABIELLE: Good morning, your Honor. Manny

18 Casabielle on behalf of Jose Noel.

19 THE COURT: Thank you.
20 Mr. Noel, would you state your name and age, please.
21 DEFENDANT NOEL: (Through the Creole interpreter) My

22 name is Noel Jose. I'm 30 years old.
23 THE COURT: Okay. We're here today for detention
24 hearings for both Mr. Baptiste and Mr. Noel.

25 Are these contested detention hearings or is there a

 

 

 

 
CE I BP | pe ST fo oT PUN NBs

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 6 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 5 of 53
5

 

1 stipulation?

2 MR. ANTON: Judge, they're contested.

3 THE COURT: They're contested?

4 MR. ANTON: Yes, your Honor.

5 THE COURT: Okay. As to both?

6 MR. ANTON: Well, I believe it's -- it's contested as
7 to Mr. Baptiste. But because it's going forward on

8 Mr. Baptiste, Mr. Noel said, "I might as well listen." So

9 essentially, it's --

10 THE COURT: Well, the short answer is yes?

11 MR. ANTON: Yes.

12 THE COURT: Okay. Let me get my computer set up here
13 so that I can take notes.

14 I will proceed in this case in the same way that I

15 proceed in all detention cases. I'll let the Government

16 proceed by way of proffer and I'll have the Government provide

17 an agent in the event that the defense attorneys want to

18 conduct a brief direct examination, not for the purpose of

19 taking a discovery deposition -- and I say that for the benefit
20 of the Defendants. I know counsel is well aware of it. But in
24 case they're wondering why their counsel doesn't go into every

22 detail and try.to learn the identity of confidential informants
23 and the full, you know, evidence against them, it's really an
24 abbreviated proceeding where you can inquire regarding the

25 strength of the evidence that the Government is relying on.

 

 

 

 
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 6 of 53
6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

But it's not a discovery deposition to learn every detail of
the Government's case.

So, Mr. Anton, do you want to call your -- call an
agent to be available in the event that there is some
examination that is desired?

MR. ANTON: Yes, Judge. We have FBI Special Agent
Barbara Collazo available for cross-examination today.

THE COURT: It will actually be direct examination,
unless you're going to call her --

MR. ANTON: Well --

THE COURT: -- by the Defendants.

MR. ANTON: Judge, I could certainly call her. But our
factual presentation in this case is laid out in the criminal
complaint that was signed by --

THE COURT: No. I'm just saying, when you say
“available for cross-examination," it would be --

MR. ANTON: Yes.

THE COURT: -- it would actually be a direct
examination by the defense if they elect to do so, which has
certain implications in terms of the Jencks Act.

MR. ANTON: Yes, Judge.

THE COURT: So if she'll come forward and be sworn,
please.

BARBARA COLLAZO, GOVERNMENT WITNESS, SWORN.

THE WITNESS: Special Agent Barbara Collazo,

 

 

OS | PE ot Pui Pore ae ot Pe

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 7 of 54
“] PI I ET DR | | PE

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 8 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 7 of 53
7

 

1 B-A-R-B-A-R-A C-O-L-L-A-2Z-0O. And I'm employed at the FBI Miami
2 division for the joint terrorism task force.
3 THE COURT: Okay. Let me just finish getting my notes

4 together here.

5 If you can begin by telling me the basis on which

6 you're seeking detention and whether there is -- as to each

7 Defendant and whether there is any statutory presumption, any
8 potential maximum sentence, as well as any guidelines. And I
9 will permit you to incorporate by reference the averments in
10 the criminal complaint, and then you can highlight any salient
11 facts for me, Mr. Anton.

12 MR. ANTON: Judge, as to Mr. Noel, the Government is

13 proceeding under the theory of risk of flight.
14 And as to Mr. Baptiste, it would be both danger to the

15 community and risk of flight as well.

16 THE COURT: Are there any statutory presumptions that
17 are --
18 MR. ANTON: There are no statutory presumptions that

19 apply in this case.

20 THE COURT: Okay.

21 MR. ANTON: The statutory maximum as to each count is
22 ten years' imprisonment.

23 THE COURT: And what are the estimated guidelines?

24 MR. ANTON: As to Mr. Baptiste, the estimated

25 guidelines would appear to be approximately 78 to 97 months.

 

 

 

 
|

foe SS

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 9 of 54

ey FE BT PE

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 8 of 53
8

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

And as to Mr. Noel, it would be approximately three
years.

THE COURT: Okay. I'll let you proceed by way of
proffer. |

| MR. ANTON: Judge, by way of proffer, as indicated
earlier, we would be adopting the complaint as sworn to before
Judge Turnoff. And I will reserve at this point any additional
highlights for the Court for --

THE COURT: Well, why don't you go through, because I
skimmed it briefly. But why don't you go through and give me a
little summary of each Defendant's role and then your argument
with respect to why that Defendant should be detained. And you
can do them in whatever order that you want.

MR. ANTON: Okay, Judge.

As to Mr. Baptiste, the FBI investigation began in
approximately April of 2014 because Mr. Baptiste had social
media accounts that contained extensive radical content,
including support for violent jihad, admiration for ISIL or
ISIS, Al-Qaeda, Anwar Awlaki, Osama bin Laden, as well as
previous terrorist events like September 11th, 2001.

He also was promoting travel to Syria for jihad. He
was providing updates on the status of ISIS battles. He was
providing justification for the killing of women and children.
He was indicating that -- or documenting the glorification of

martyrdom and he had indications of a desire to die as a

 

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 10 of 54

i Fo oO Be a TE ey a Pe

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 9 of 53
9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

martyr.

So the FBI began an investigation wherein, as indicated
in the complaint, an undercover confidential source was
inserted. The conversations between this source and Samuel
Baptiste for a while discussed Mr. Baptiste's jihadi background
Or support for jihad, but then quickly turned to Mr. Baptiste's
desire to possess and shoot firearms.

More specifically, the conversations turned in
approximately mid-October. These conversations were all
audio-recorded. And the conversations ultimately led to Samuel
Baptiste, the confidential source and an individual by the name
of Jose Noel going to a shooting range where they provided
their identifications and rented numerous weapons.

They then shot over a course of a couple hours or so
multiple firearms. They rented these guns. They possessed
these guns. They rented and also possessed ammunition as well.

Mr. Baptiste is a convicted felon, having been
convicted multiple times. And I'll go into that in a little
more detail later. But he had his -- at least six prior felony
convictions. So therefore, he is a prohibited person.

The conversations between Mr. Baptiste and the
confidential source also included Jose Noel, who indicated that
he had a desire to not only shoot weapons, but to obtain at
least two AR-15 assault rifle-type -- style weapons for

smuggling and export out to Haiti.

 

 

 
ot fo

SE Bone gee SS FE | Pe ne | PO

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 11 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 10 of 53
10

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

So the conversations that were audio-recorded between
the individuals discussed how Mr. Noel could obtain these
weapons and then smuggle them in a shipping container out to
Haiti.

I would also note that Mr. Noel, who is here on a

visitor visa, is an alien who is prohibited from possessing a

firearm. And he, too, went to the shooting range with

Mr. Baptiste and the confidential source in this particular
case.

After the two individuals had conducted their shooting
activities at the shooting range, the FBI arranged for the
delivery of two AR-15 assault-type rifles that Mr. Noel had
indicated he wanted to smuggle out to Haiti. They took safety
precautions to ensure that they could not fire. But
nonetheless, Mr. Noel paid approximately $300 to the source for
the provision of these two weapons.

And then in the -- in the presence of Mr. Baptiste and
the source in late October, Mr. Noel took possession of these
weapons and all three of them attempted to hide these weapons
inside and actually did hide these weapons inside a shipping
container, which the FBI portrayed was bound to Haiti.

So those are the general summary of the facts as
contained within the complaint affidavit.

THE COURT: Okay. And I'll hear argument on detention,

MR. ANTON: Judge, as to Mr. Noel, he is a risk of

 

 

I

Te

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 12 of 54

ns | EEE Fn eg

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 11 of 53

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

 

 

flight in this particular case. He has absolutely no ties to
the United States. His entire family is in Haiti. He is here
on a visitor's visa. Immigration and Customs Enforcement has
lodged a detainer against this individual.

I would point out that he arrived in the United States
on September 22nd of 2016; and already by the beginning of
October, he was allegedly committing the above-referenced
crimes by attempting to smuggle guns back to Haiti and
possessed firearms as an alien who was ineligible to possess
firearms in this particular case.

So the Government feels that he is certainly a risk of
flight in light of the fact that he has no legal status here in
the country.

As to Mr. Baptiste, he has an extensive criminal
history that starts as early as November of 2009, where he was
convicted of the sale of marijuana and carrying a concealed
firearm.

In February of 2010, he was convicted of possessing a
controlled substance.

In January of 2011, he was convicted of attempted
murder with a firearm, armed robbery with a firearm and the
possession of a firearm by a convicted felon.

In December of 2011, he was convicted of strong-arm
robbery.

He's been to prison on two separate occasions. He's

 

 

Po

 
ey a a | be

 

Ty DE |

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 13 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 12 of 53
12

 

 

1 violated his probation on two separate occasions. While he was
2 out on conditional release in one of his underlying state
3 convictions, he violated the terms of his conditional release

4 by possessing weapons. He was put back into custody and he was

5 ultimately released on March 24th of 2016. And this new

6 offense conduct occurred only about seven months later.

7 According to his probation records, they indicate that

8 he has previously lied about his residence and failed to remain

9 confined as directed by the probation office. And in fact, in
10 September of 2013, while being monitored by electronic

11 monitoring, he was accused of and ultimately admitted to

12 cutting off his GPS monitor and was essentially a fugitive for
13 quite some time.

14 The guidelines in this offense are probably an offense
15 level 26, for an estimated guideline range of 78 to 97 months,
16 assuming a Category III. There's a ten-year statutory maximum
17 on each count.

18 The facts in this case are extremely strong, as there
19 is both audio and video surveillance of the gun possession as

20 well as the smuggling attempts in this case.

21 The Defendant has previously used at least three alias
22 names. And as indicated at the beginning of the Government's
23 presentation, as far back as 2013 the Defendant has promoted
24 violent jihad, admiration for ISIS, Al-Qaeda, their leaders as

25 well as terrorist attacks on this country.

 

 

 
FT BTR ns ey Vo ee OY 2 ns fo

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 14 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 13 of 53
13

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

So for those reasons, your Honor, the Government feels
that Mr. Baptiste is not only a risk of flight, but a danger to
the community, and both individuals should be held in pretrial
detention pending trial.

THE COURT: Okay. And pardon me if I missed this. Did
you say the activities at the gun range were also taped?

MR. ANTON: Yes, Judge. They were both audio and
videotaped not only by the CHS in this case, but there is
surveillance video from the actual gun range itself as well as
the fact that Mr. Baptiste and Mr. Noel ultimately posted on
social media themselves posing with the firearms that they were
using at the gun range.

THE COURT: Okay. I'll hear from Mr. McDonald with
respect to Mr. Baptiste first. And let me ask you first if you
have any additions or corrections to the pretrial services
report. If you do not, I will assume that I can rely on what
is set forth in that report.

Mr. McDonald?

MR. McDONALD: Oh, you're asking me. I'm sorry, your
Honor. Yes.

THE COURT: Well, yes. You would be the one that --

MR. McDONALD: I apologize.

THE COURT: -- would be making corrections.

MR. McDONALD: I apologize.

No, your Honor. No, your Honor.

 

 

|

I
oe Po

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 15 of 54

ey Dole a i De ns fo

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 14 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald 14

 

 

THE COURT: No corrections or additions at this point?
MR. McDONALD: No. None at this point, your Honor.
THE COURT: Okay. Did you have any questions you
wished to ask the agent or do you just wish to make argument?
MR. McDONALD: I wish to question the agent, with the
Court's permission, your Honor.
THE COURT: Okay.
DIRECT EXAMINATION
BY MR. McDONALD:
Q. Good morning, Special Agent.
A. Good morning.
Q. You were present for the Government's proffer here in

court. Correct?

A. Yes.
Q. And you adopt it in full as if it were your own testimony?
A. Correct.

Q. And the Government in the proffer adopted the complaint in
full and to the proffer. Did you hear that?
A. Yes.
Q. So do you adopt what -- the allegations of the complaint in
full as if it were your own testimony?
A. I do.
Q. Thank you.
Now, Mr. Baptiste is not charged here with any kind of

terrorism offense. Correct?

 

 

Hot
i a Bo OT Pe ER DS RAB Es

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 16 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 15 of P3
Collazo - DIRECT - By Mr. McDonald

 

1 A. Correct.

2 Q. He's only charged with conspiracy to smuggle goods and

3 felon in possession. Right?

4 A. Correct.

5 Q. There's no evidence that Mr. Baptiste has ever committed

6 any act of violence in furtherance of terrorism. Right?

7 | A. There is indication that he is inciting the behavior.

8 Q. The question was: There's no evidence that he's ever

9 actually committed any act of violence in further [sic] of
10 terrorism. Correct?
11 A. I think that would be left to interpretation.
12 Q. Well, what act has he committed?

13 A. I mean, right now on this complaint, as it's articulated ir
14 the complaint, all the terrorism indicators there of his

15 activities and his behavior.
16 Q. There's some -- there's an allegation in the complaint that
17 he committed an act of violence? |
18 A. Based on terrorism -- terrorist acts?
19 Q. Yes.
20 A. Not in the complaint, no.
21 Q. So there's no allegation that he's done that. Right?
22 A. In the compliant, no.
23 Q. Okay.
24 A. What he's being charged with in the complaint is

25 articulated right on the front page.

 

 

 

a Pe
nl

fo

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 17 of 54

rns | we BEST Por EES

To | ee fo

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 16 of eo

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT -—- By Mr. McDonald

 

 

Q. Right. Okay.

Now, the FBI launched an investigation into him because of
his online postings on social media?
A. What's that?
Q. The FBI launched an investigation into Mr. Baptiste becausd
of online postings on social media that he made?
A. FBI had launched an investigation based on his social media
dissemination of extremist propaganda. Correct.
Q. So let's turn to that.

The investigation was -- was initiated in April 2014?
Maybe Paragraph 4.

A. Paragraph 4? Yeah. April of 2014.

Q. And Mr. Baptiste was incarcerated during that time, wasn't
he?

A. I do not know if he was incarcerated at that particular
time.

Q. So you don't know whether he was --

A. I don't know.

Q. -- out posting at that time?

A. Not at that time.

Q. Okay. Now, the complaint mentions, Paragraph 4 again,
Mr. Baptiste using social media to disseminate extremist
propaganda and promote trips to Syria. Right?

A. For jihad.

Q. For jihad.

 

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 18 of 54

I CO

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 17 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald 17

 

 

A. Uh-huh.
Q. Right?

That's what the complaint says.
A. Correct.
Q. Yeah.

And there's no indication that Mr. Baptiste ever traveled
to Syria himself. Right?
A. Correct.
Q. Okay. Now, at some point, an FBI undercover employee makeg
contact with Mr. Baptiste?
A. That is correct.
Q. And when did that occur? When did the first contact occur’
A. I do not know.
Q. Do you have even a rough approximation?
A. I do not.
Q. Okay. Well, in, I guess, April 26 of 2016, there was a
recorded phone call that's referenced here?
A. Correct.
Q. And that was that FBI undercover employee that was on the
call with Mr. Baptiste?
A. Uh-huh. Yes.
Q. Who initiated that phone call?
A. I don't know.
Q. You don't know who called whom?

A. I don't know.

 

 

Po
el rs

Fe oT BOIS ESET] Pr

PO

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 19 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 18 of Ps

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald

 

 

Q. Okay.

A. It was just an audio-recorded call. And I don't have that
information.

Q. You've listened -- you've heard the call?

A. Have I listened to the call?
QO. Yes.
A, No, I have not.

Q. You have not.

So do you have knowledge of the content of the call, aside

from what's just laid out here in the complaint?

A. I do have some knowledge of communication with the case
agent. Correct.

Q. Let's see. And in that call, at least according to the
complaint, Mr. Baptiste said that he used to own firearms.
believe it's Paragraph 5 of the complaint, if you want to
reference it.

A. That's what he was saying. Correct.

Q. And he said that his ex-wife had a .22-caliber firearm.

that correct?

A. Correct.

Q. Now, has Mr. Baptiste, to your knowledge, ever been
married?

A. To my knowledge, he has been married.

Q. To whom would that have been?

A. I don't know.

I

Ig

 

 

 
Pee EE

et Por oT Be

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 20 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 19 of 3
Collazo - DIRECT - By Mr. McDonald

 

1 Q. So have you seen the pretrial services report in this caseq
2 A. I have not.

3 Q. Would it surprise you to say [sic] that the pretrial

4 services report says that he hasn't been married?
5 A. No. That would not surprise me, based on --
6 Q. Even though you believe that he's been married?

7 A. Correct.

8 Q. Okay.

9 A. My testimony is to what -- to the complaint.
10 Q. So your only basis for thinking that he's married, then, ig
11 what you see in the complaint saying that his ex-wife had a
12 .22-caliber?

13 A. That's my knowledge, as articulated in the complaint.

14 Q. Right.

15 A. Correct.

16 Q. Okay. And also in that same call, at least according to
17 the complaint, Mr. Baptiste supposedly said that it's not

18 difficult to get a firearm in the United States. Right?

19 A. Yes, he does.

20 Q. And he explained, though, that he was a convicted felon,
21 didn't he?

22 A. On this call, yeah.

23 Q. Yeah. And he couldn't lawfully possess a firearm?

24 A. He did.

25 Q. And he said he wasn't going to take the chance of having a

 

 

 

e| Po oe PB Res a ee
Ea

BR ! Sa Fo oe PoE ee Ee Be

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 21 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 20 of 53

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Collazo - DIRECT - By Mr. McDonald 20

 

 

gun on him or in his car?

A. Unless he was going to use it.
Q. Yeah.
Let's turn to the shooting range that was mentioned
earlier.
The complaint says that a confidential human source,
Mr. Noel and Mr. Baptiste went to a shooting range in October.
Right?
A. What paragraph are you on?
Q. It would be -- well, let me just ask you, without referring

to the document, is that what occurred? Is that your

testimony?

A. Can you say the date again?

Q. October 23rd, 2016.

A. Correct.

Q. Okay. Now, there's no evidence that the trip to the gun

range was Mr. Baptiste's idea, is there?
A.
range where they were both interested in shooting.
Q.
idea of going to the shooting range?
A.
that Mr. Noel definitely raised the idea.
Q.

idea of going to the shooting range. Right?

There were conversations prior to them going to the gun

So there's a conversation where Mr. Baptiste raised the

I do not know if Mr. Baptiste raised it. But I believe

Okay. So there's no evidence that Mr. Baptiste raised the

 

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 22 of 54

IE I Sg

a Fe

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 21 of 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald

 

 

A. I don't know if there's no evidence. It's just not

articulated in the complaint.

Q. No evidence that you're aware of here testifying?
A. That I'm aware of, correct.
Q. Now, who -- the call -~- I mean, the complaint references a

phone call about going to the gun range with Mr. Baptiste and
the confidential source that took place on October 20th. Do
you know what I'm talking about there?

A. Paragraph 12? Yes.

Q. Now, who initiated that call?

A. That I don't know.

Q. So we don't know if the confidential source called

Mr. Baptiste; we don't know if Mr. Baptiste called the
confidential source?

A. I do not.

Q. That call was audio-recorded?

A. Correct.
Q. You listened to that audio recording?

A. I did not listen to that audio recording.

Q. You don't have anything that you can provide other than
what's in the complaint about that?

A. I cannot.

Q. Now, also another call is referenced here on October 22nd.
Are you familiar with that call, also about the shooting range?

A. Yes. I'm familiar with that.

 

 

4

PO
EES ESS SN BSE PS

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 23 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 22 of ag
Collazo - DIRECT - By Mr. McDonald

 

1 Q. Who initiated that call?
2 A. That I don't know.
3 Q. So again, we don't know who it was that made the call about
4 going to the shooting range and whose idea it was?
5 A. I do not know.
6 Q. Okay. So then, you know, Baptiste, Noel and the
7 confidential source, you know, allegedly go to this gun range
8 on the 23rd of October. Right?
9 A. Correct.
10 Q. And is there surveillance footage from the gun range you
11 mentioned?
12 A. There is.
13 Q. And there's also —-- is there also additional video footage
14 that was taken by the confidential source?
15 A, I believe --
16 Q. I believe that was -- go ahead. Sorry. I don't mean to
17 interrupt. |
18 A. I do believe there is.
19 Q. So you believe there is or do you know there is?
20 A. I believe there is.
21 Q. Was that -- would that have been taken with a body camera
22 or how would that -- what is that?
23 A. That I don't know.
24 Q. So you don't -- you haven't seen any of this footage, then4

25 A. I have not.

 

 

 
 

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 24 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 23 of 3
Collazo - DIRECT - By Mr. McDonald

 

1 Q. Does the -- is there any footage that exists of

2 Mr. Baptiste actually holding a gun at the shooting range?
3 A. Is there any footage?

4 Q. Correct.

5 A. You mean video?

6 Q. Yes.

7 A. I believe there is.

8 Q. What is it? What does it show?

9 A. What does it show? Him holding the actual guns they're
10 going to rent.
11 Q. Which ones?
12 A. It describes it here. If you want to go through them, we
13 can.
14 Q. Have you seen it? Have you seen this footage?
15 A. I have not seen the footage.
16 Q. So you're --

17 A. But I believe there is --

18 Q. All you can say is what you see --
19 A. -- of the recording.
20 Q. -- written in these allegations in the complaint?

21 A. Correct.

22 Q. So you don't know anything about which gun it is or
23 anything?

24 A. I do not.

25 Q. Okay. Now, the complaint also mentions -- well, let me

 

 

 

 
LD eS | Pos

Be | pe ee es

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 25 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 24 of es
Collazo - DIRECT - By Mr. McDonald

 

1 back up.

2 Were Mr. -- the firearms were later acquired by the FBI.
3 Correct?
4 A. From the gun range?

5 Q. Yes.

6 A. Correct.

7 Q. Now, were those ~-- those firearms fingerprinted or swabbed
8 for DNA?

9 A. That I do not know.

10 Q. So we don't even know if Mr. Baptiste's fingerprints or DNA
11 are on the guns?

12 A. I do not know that answer.

13 Q. The complaint mentions that liability forms were signed by

14 Mr. Baptiste and Mr. Noel. Right?
15 A. That's correct.
16 Q. Indicating that four boxes of ammunition were used. Right%

17 A. Correct.

18 Q. Any evidence of -- to who actually used the ammunition that
19 was in those boxes? To put it another way, who fired those --
20 those rounds?

21 A. The rounds that were purchased?

22 Q. Correct.
23 A. Who fired them?
24 Q. Yes.

25 A. I don't have that information.

 

 

 
pe EY FO | PEE bo

IS Eg REY

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 26 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 25 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald 25

 

 

Q.
weapons at the shooting range?
A.
Q.
fired all the ammunition that was in those boxes?
A.
Q.
A.

that had Samuel Baptiste on it who paid for it.

Q. Which weapons did he rent specifically?

A. Specifically on that receipt? I don't have it in front of
me, sO --

Q. And that receipt evidences in your view that Baptiste was

the one that paid for all the guns?
A.
Q.
shipping container that we talked about or that was talked
about in the proffer, that container was scheduled to be
shipped to Haiti on November 7th? That may be Complaint 21, if

you want to reference it.

container aside from what you see here in the complaint?
A.
Q.

shipping container was acquired by -- it wasn't leased by

Okay. Did the confidential human source fire any of the

That I do not know.

So as far as you know, the confidential source could have
I suppose that is possible.

Who paid to rent the weapons?

There was a receipt found or provided from the gun range

I did see that, yes.

so to turn -- fast-forward a little bit again now to this

Do you have any independent knowledge of the shipping

No, I do not.

All right. So at least according to these allegations, thgq

 

 

Po
nl fe BoD EE eg 0 ey Pa [ PE

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 27 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 26 of 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald

 

 

Mr.

Q.

source"?

A.

Q.

container weren't brought there by Mr. Baptiste, were they?

A. No, they were not.

Q. They were brought there by the FBI's confidential human
source?

A. Correct.

Q. And they were placed in the shipping container by the FBI'g

confidential human source?

A.
Q.
FBI,

A.

Q.

complaint that Mr. Baptiste himself ever asked the confidential

human source to acquire those rifles, is there?

A.

Q.

confidential human source to acquire those rifles, is there?

Baptiste or owned by Mr. Baptiste. Right?
The shipping container?

Right.

It was not.

It was acquired by, quote-unquote, "the confidential human

That's correct.

And the two rifles that were allegedly in the shipping

Correct.

They were provided to the confidential human source by the
the two rifles?

Yes.

Mr. Baptiste never -- there's no allegation here in the

Not Mr. Baptiste. Not in the complaint, no.

There's no evidence that Mr. Baptiste ever asked the

 

 
at PO a a Pos

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 28 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 27 of 23
Collazo - DIRECT - By Mr. McDonald

 

1 A. Not that I'm aware of.
2 Q. The only allegation is that it was Mr. Noel that allegedly
3 asked to get these rifles?
4 A. Correct.
5 Q. Now, to go inside the container, on November 5th,
6 Mr. Baptiste and Mr. Noel and the confidential source
7 supposedly went to that container. Right?
8 A. That's correct.
9 Q. And this confidential source then revealed the weapons that
10 he placed in the container?
11 A. He did.
12 Q. And then the complaint mentions Mr. Baptiste and Mr. Noel
13 taking photos with the weapons.
14 A. Correct.
15 Q. Does the FBI have those photos?
16 A. Yes. I believe they do.
17 Q. What device --
18 A. But I have not seen them.
19 Q. What device were they taken on?
20 A. You mean Noel's device or Baptiste's device?
21 Q. Yeah. I'm asking.
22 A. Which phone was it?
23 Q. Yeah.
24 A. IT don't have that knowledge.

25 Q. Was it a phone? Was it -- I'm sorry. I didn't mean to cut

 

 

 

° re | 5 | fo Oo an nn wt . Po ee or ,
pl

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 29 of 54

I

PS

a

re t pe rs | Po Pe BSS

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 28 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald 28

 

 

you off.
A. So I don't have that knowledge, which phone or which device

it was that took them.

Q. So there's photos, but you have no idea how they were even
taken?

A. Correct.

Q. Now, have you seen those images?

A. I have not seen those images, no.

Q. So you don't know right now whether there's -- you have not

seen an image of Mr. Baptiste holding one of those rifles?
A. From this container, no.
Q. The meeting in the container was supposedly consensually

monitored, according to the complaint. Right?

A. Correct.
Q. Now, how was that monitored?
A. The confidential informant had a device on him to monitor

the conversation.

Q. Yeah. So what kind of device? Video? Audio?

A. I don't know.

Q. You don't know?

A. I don't know.

Q. So we don't know if there's any video recording that was
taken inside that container?

A. I can't say with 100 percent surety if there was video.

Q. Okay. And finally, a couple -- just a couple other areas.

 

 
oe PE Pou ee] on eee eI

ot
1

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 30 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 29 of 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald

 

 

I'll be quick.

Now, this -- the complaint also mentions the confidential
source asking Mr. Baptiste and Mr. Noel about how to conceal
these rifles. Right?

A. Say that again.

oO. The complaint mentions that the confidential source asked
Mr. Baptiste and Mr. Noel how to conceal the weapons within the
shipping container.

A. Mr. Noel had actually explained on several occasions how he
does conceal weapons.

Q. So the answer to my question, then, is that the
confidential source didn't ask them in there how to -- how to
conceal the weapons?

A. I think there were discussions between them of how to

conceal it. But you're asking me who initiated it?

Q. Yes.

A. ot don't understand what you're asking.

Q. Did the confidential source ask them how to conceal the
weapons?

A. In this particular container?

Q. Yes.

A. I think there he made a suggestion.
Q. So Mr. Baptiste's answer to that inquiry was that they
could watch a YouTube video. Right?

A. Well, to break it down.

 

 

Po
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 31 of 54

PO ST end a 5 ne Se Se

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 30 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald 30

 

 

Q. About how to break down the firearms. Is that right?
A. Correct.

Q. So Mr. Baptiste didn't have -- appear to have any
independent knowledge of how to break down an AR-15. Right?
A. Prior independent knowledge of how to do that?

Q. Right.

A. Oh, I don't know.

Q. He referred them and said: Hey, you can watch a YouTube
video on how to do it. Right?

A. That's what he told them. Correct.

Q. Right. Okay.

And then according to the confidential source, they
planned -- the three of them planned to return to the container
on November 6th to further conceal the weapons?

A. Correct.

Q. They never went back to the container, though, did they?
A. No, they did not.

Q. Now, the FBI launched its investigation into Mr. Noel in
October 2016. Right?

A. Correct.

Q. And that was based on information provided by a

confidential human source, the same source?

A. Correct.
Q. Any evidence of when Mr. Baptiste even first came to know
Mr. Noel?

 

 

 
a I OO Ln a

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 32 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 31 of 33
Collazo - DIRECT - By Mr. McDonald

 

1 A. The confidential informant was introduced as a mutual

2 associate to -- by Baptiste to Mr. Noel.

3 Q. But what about when Mr. Baptiste first came to know

4 Mr. Noel?

5 A. When he first came to know him?

6 Q. That's the question.

7 A. Know Mr. Noel prior to the CHS?

8 Q. Yes.

9 A. I don't know.
10 Q. You don't know when he --

11 A. I don't.

12 Q. -- first came into contact with him at all?
13 A. I do not.
14 Q. And it was Mr. Noel that talked to the confidential source
15 about this plan to attack Guantanamo that's set forth in the
16 complaint. Right?
17 A. Correct.
18 Q. Now, there's no -- no allegation that Mr. Baptiste ever
19 said anything about this plan, is there? It was just Mr. Noel?
20 A. Which paragraph are you referring to?
21 MR. CASABIELLE: Your Honor, I believe counsel -- his
22 client wants to speak to him. I'm just bringing it to his
23 attention.
24 THE COURT: Okay.

25 MR. McDONALD: Should I do it after I finish up my

 

 

 
fp

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 33 of 54

nt fo fo eS Sas

Sey Po re | eS

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 32 of 3

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Collazo - DIRECT - By Mr. McDonald

 

 

questions or would the Court prefer that I -- I'll speak with

him for just one moment, your Honor, with the Court's

‘permission.

THE COURT: Okay. I'm sure you're about to wrap it up
anyway.

MR. McDONALD: Yeah. Just a couple more questions.
Yes, your Honor.

(Pause in the proceedings.)

MR. McDONALD: Okay, your Honor. Just a couple more
questions. I'm almost -- almost finished.
BY MR. McDONALD:
Q. Okay. So there's no -- no allegation anywhere in the
complaint that Mr. Baptiste had, you know, talked about this
idea of attacking Guantanamo, is there?
A. In the complaint, no.
Q. Yeah.

And you're not aware of any evidence of Mr. Baptiste

advocating this plan, are you?
A. Advocating the plan? No.
Q. And this was a plan to attack Guantanamo from Haiti. Is
that right?
A. Correct.
Q. Okay. And just to also -- you know, to quickly turn now td
the social media posts of Mr. Baptiste from October 26th that

were referenced in the complaint --

 

 

Fe

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 34 of 54

ne | Bo Fo

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 33 of 33

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. McDonald

| Po

 

 

 

A. Oh --
Q. -- he posted some -- just reposted some YouTube videos on d
social media account around the 26th of October. Is that

right? It looks like it's maybe Paragraph 18, is probably

where these are laid out.

A. Correct.
Q. Right?
And so some of these videos -- one was how to make a smoke

bomb from Coca-Cola.

A. Correct.

Q. And then how to make a small and insanely loud Airsoft
grenade. Right? Those are the titles of some of these videos?
A. Yes.

Q. Okay.

MR. McDONALD: No further questions. Thank you, your
Honor.

Thank you very much, Special Agent.

THE COURT: Mr. Casabielle, do you want to question the
agent? And then I'll come back to the arguments by counsel
after --

MR. CASABIELLE: Thank you, your Honor.

THE COURT: -- we finish.

And before you begin, let me ask you, do you have any
additions or corrections to the pretrial services report?

MR. CASABIELLE: No, your Honor.

 

 

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 35 of 54

 

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 34 of 3

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. Casabielle

 

 

THE COURT: Okay.

MR. CASABIELLE: May I proceed?

THE COURT: Yes.

MR. CASABIELLE: Thank you.

DIRECT EXAMINATION
BY MR. CASABIELLE:
Q. Agent Collazo --

THE COURT: And just so that your clients are aware,
we're not going to go over everything that's already been gone
over before. You can focus it on Mr. Noel.

MR. CASABIELLE: Right. Actually, a lot of the
questions I was going to ask have already been asked. I just
want to clarify how they pertain to my client.

THE COURT: That's fine.

BY MR. CASABIELLE:

Q. Agent Collazo, reading the complaint, it seems that this
investigation had been ongoing for approximately two years
before my client's name surfaces. Is that a fair
characterization?

A. That's fair.

Q. And the reason that my client's name surfaces is because hd
was introduced to your informant by Mr. Baptiste?

A. That is correct.

Q. Do you know the context in which that occurred or why or

what was said during the introduction?

 

 

 

 
of PT EERE Ee

 

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 36 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 35 of 53
Collazo - DIRECT - By Mr. Casabielle 35

 

1 A. I do not know the context. But I believe it had the same

2. idealogical basis, beliefs.

3 Q. Well, what I'm asking clarification on, if you can, is
4 whether this is -- the introduction involved introducing a
5 friend, involved introducing an accomplice, involved

6 introducing --

7 A. I just think an associate.

8 Q. Okay. Is that a term of art or -- when you say

9 "associate," sometimes I think it's a term of art. Are we

10 talking about a friend?
il A. A friend has a broad meaning. So I don't -- to get into

12 the details of --

13 Q. So does associate.

14 THE COURT: Okay. Associate doesn't have a broad

15 “meaning?

16 THE WITNESS: Well, it does. But a friend? Good

17 friend, best friend. You know, I can't -- I don't know that
18 answer. I do know that he was a mutual associate of Baptiste

19 and that's how he was introduced.

20 BY MR. CASABIELLE:

21 Q. Okay. Now, prior to that meeting, that introduction, you
22 had no indication that Mr. Noel was involved in any type of
23 illegal activity. Is that fair?

24 A. I'm sorry. Could you repeat that?

25 Q. Prior to that introduction --

 

 

 

en ee | nk Fo oe

 
1 PRE iy eS

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 37 of 54

a | EB I

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 36 of 33

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. Casabielle

 

 

A. Yeah.
Q. -- which occurred in 2016, you had no indication that
Mr. Noel was involved in anything illegal?
A. That's correct.
Q. Now, let's go to the gun range. I know questions have beer
asked as they pertain to Mr. Baptiste. I want to ask you the
same line of questioning as they pertain to Mr. Noel.

You've already indicated you did not review the video. But
do you have any information which guns, specifically guns,

Mr. Noel handled?

A. No.

Q. The videotape that you describe exists --

A. Correct.

Q. -- one came from the gun shop or the gun store or the gun
range?

A. Correct.

Q. And you haven't looked at it, so you can't add anything to

the complaint?

A. I cannot.

Q. The other -- I noticed that there was another video done by
the informant or agents. I don't know which one.

A. The informant.

Q. Okay.

A. The confidential informant.

Q. Were there agents as backup inside of the gun range?

 

 

Po
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 38 of 54

oe Po

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 37 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Collazo - DIRECT - By Mr. Casabielle 37

 

 

A.
the range, yes.
Q.
observe Mr. Noel handle a gun?

A.

three .9-millimeters and an assault-type weapon?

the gun range, those were manufactured outside the state of
Florida?

A.
Q-
for the container? Do you know where they were manufactured?
A.
Q.
A.
Q.

was in Florida?

There were members of the joint terrorism task force inside

Okay. To your knowledge, did any of those agents actually

To my knowledge, I believe they did witness that.

Okay. Was that recorded in any way, that actual handling?
I have not reviewed the video.

Okay. Let's move on, then.

There were, I think, four guns mentioned in the complaint,

Yes.

You cannot tell us which one Mr. Noel handled, right?

No.

Okay. The guns that were -- well, let me just backtrack.

These guns, the ones that were used or apparently used at

That is correct.

Okay. How about the two guns that were provided by the FB]

I do not.
Okay. Do you know what kind of weapons they were?
AR-15s.

All right. Do you know where Mr. Noel was living while he

a BE eg Pore re YG Be

 

 

 

 
OY Pe Poe, cs ee VO Oe I Pe FE

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 39 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 38 of 3
Collazo - DIRECT - By Mr. Casabielle

 

1 A. I cannot articulate the exact address, but I knew that he
2 was living in a rental, renting a room from someone, I believe,
3 a home.

4 Q. Do you know who that someone is? A family member?

5 A. I do not.

6 Q. Okay. Do you know the terms of that rental agreement or --7
7 A. I have not seen the terms of that rental agreement.
8 Q. You don't know if it was long-term or short-term?

9 A. I do not know.
10 Q. <All right. Were you able to ascertain what Mr. Noel was
11 doing here other than what is contained in these allegations?
12 By "here," I mean the South Florida area.
13 A. No. I have no knowledge of that.
14 Q. The complaint indicates that $300 was paid by Noel to the
15 informant. Can you tell us what the purchase price allegedly
16 is for these two guns that the FBI provided?
17 A. Are you talking retail? Black market?
18 Q. Well, whatever was being offered to Noel, Mr. Noel. I
19 mean, how much -- what was the agreement?
20 A. It's going to be a guess. I'm sorry. What was --
21 Q. What was the agreement between the informant and Mr. Noel
22 with regard to the purchase of these guns?
23 A. That I don't know.
24 Q. Okay.

25 A. What the price was?

 

 

 
OE SSR SSS Ty Pos a ns © PE Fo

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 40 of 54

Case 1:16-mj-03532-WCT Document 17. Entered on FLSD Docket 12/27/2016 Page 39 of 33
Collazo - DIRECT - By Mr. Casabielle

 

1 Q. Yes.

2 A. No. But I know that he did pay $300 for one of them.
3 Q. How do you know that he was paying for a rifle?

4 A. Because that's what was stated.

5 Q. By whom?

6 A. The confidential informant.

7 Q. Okay. Is that recorded -- is there any recording of

8 Mr. Noel negotiating the purchase of firearms?

9 A. That I'm not -- I'm not sure if there is an audio of that
10 or not. I don't know.
11 Q. Okay. To your knowledge -- and this will be the last area;

12 I want to wrap up.
13 To your knowledge, were there any conversations between the
14 informant and Mr. Noel that were not recorded?

15 A. I believe so, yes.

16 Q. Can you give us an idea so we have an idea of how many
17 conversations took place and how many were recorded?
18 A. I don't know the numbers. I'm just -- I know there could

19 have been some, it is possible, that were not recorded.
20 Q. How would that have happened?

21 A. It could have happened where there was -- you know, I don't
22 know for sure. But it can happen, you know. That does happen
23 from time to time, you know, based on the life of a battery,
24 the pushing of a button, the device, the technology. It's

25 possible.

 

 

 

ee Pa
ie | Per ns Po SEE Sey Pr Oe | Pe

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 41 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 40 of ??
Collazo - CROSS - By Mr. Anton

 

1 Q. Okay. So what you're saying is if it wasn't recorded, it
2 was not because the informant chose not to record it; it --

3 A. Oh, correct.

4 Q. -- would have been some kind of technical defect?

5 A. Correct.

6 Q. Okay.

7 MR. CASABIELLE: Thank you. I have no further

8 questions, your Honor.

9 THE COURT: . Okay. Let me ask you, Mr. Anton, do you
10 wish to clarify any of the facts in this case?
11 MR. ANTON: Judge, just very briefly.
12 CROSS-EXAMINATION

13 BY MR. ANTON:

14 Q. Ma'tam, regardless of whose idea it was to go to the range
15 and who called who, are you aware that Samuel Baptiste

16 ultimately did, in fact, go to a gun range?

17 A. Correct.

18 Q. And he knew that risk and possessed the firearms

19 nonetheless?

20 A. He was very aware of that risk.

21 Q. And there is certainly video surveillance that documents
22 Mr. Baptiste renting, possessing and shooting these weapons?

23 A. Correct.
24 Q. As to Mr. Noel, same thing? There is video recordings of

25 these individuals both possessing and shooting weapons?

 

 

 
 

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 42 of 54

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 41 of 3
Collazo - CROSS - By Mr. Anton

 

1 A. Yes, sir.
2 Q. As to the shipping container, was Mr. Baptiste aware of
3 Mr. Noel's. plan to smuggle the weapons to Haiti?

4 A. Yes.

5 Q. And did in fact in a recorded conversation the two of them
6 discuss that it was for a later use to free the brothers in
7 Guantanamo Bay?

8 A. Yes.

9 Q. Was Mr. Baptiste present during the time when Mr. Noel was
10 secreting the weapons in the container?

11 A. Yes.

12 Q. Did he provide any kind of advice or assistance?

13 A. He did.

14 Q. And did Mr. Noel indicate in previous recorded

15 conversations whether or not he had in fact done this before?
16 A. He indicated he had.

17 Q. Smuggled weapons to Haiti?

18 A. Correct.

19 MR. ANTON: Nothing further, Judge. Thank you.
20 THE COURT: Okay. Let me turn now back to

21 Mr. McDonald. And I'll hear argument regarding Mr. Baptiste.

22 And you can begin by telling me the bond that you
23 believe is appropriate in this case.
24 MR. McDONALD: Your Honor, in terms of a bond, I think

25 that the family -- I've been in contact with them. They don't

 

 

 

 

 
TL : : . ! i
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 43 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 42 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PEE Fo ne Pn Oy Te

42

 

 

have a lot of money.

I would say, you know, a $50,000 5 percent is what I'd
propose, you know, with cosigners, electronic home monitoring.
That's what I would propose as a bond, if the Court were
willing to grant a bond.

THE COURT: You said a $50,000 --

MR. McDONALD: 5 percent.

THE COURT: -- 5 percent?

MR. McDONALD: Yeah.

THE COURT: Okay.

MR. McDONALD: With a right to revisit if -- you know.

THE COURT: Well, I'm asking what you're proposing.

MR. McDONALD: Yes. That's my proposed bond. Yes.

THE COURT: Okay. So I'll hear argument from you.

MR. McDONALD: Thank you, your Honor.

I think that what we've seen today is that, you know,
we really didn't have a witness on the stand that was able to
really testify about any of the allegations in the complaint
with any personal knowledge.

We're left with simply the allegations in the
complaint.

The Government hasn't met its burden that Mr. Baptiste
poses a danger to the community.

I think it's interesting that the Government with

respect to Mr. Noel is seeking pretrial detention only on

 

 

i
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 44 of 54

FT FE i Ft a yO

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 43 of 53
43

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

flight risk. He is the guy that -- Noel was the guy that
allegedly sought the weapons and was planning to ship them to
Haiti, you know.

But they're only saying flight risk on him, not danger
to the community. .

On Mr. Baptiste, they're saying danger to the community
and flight risk,

And I think that what the -- what -- even just taking
what's in the complaint and the Government's inability and
their witness's inability to elaborate on that, I think what we
see here is that everything that Mr. Baptiste did here was
initiated by the FBI. They, you know, wanted to go to the
shooting range, got him captured on film with these guns,
allegedly, took -- you know, they rented the -- their
confidential source rented the shipping container. They
provided the rifles. They put them in there.

Mr. Baptiste was, you know, invited to go into the
shipping container.

And I think, you know, this -- everything was sort of,
you know, the idea of the Government. And Mr. Baptiste -- I
mean, according to the allegations, I mean, he was someone who
was posting on social media. Maybe the content is certainly
not something that is very palatable content, you know, if what
the allegations are are true.

But, you know, this is a kid just getting online,

 

 
Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 45 of 54

TE ars i | Be EERE FT | Pose

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 44 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

44

 

 

posting on social media. He gets wrapped up in an FBI
investigation. He has a prior felony conviction, so if he's
found with a gun, you know, he's facing a lot of time.

And these -- there's no allegation that Mr. Baptiste
had a gun, you know, in his own home or car or anything like
that. I mean, even the weapons that he allegedly is, you know,
in a video shooting were rented at a shooting range, never left
the shooting range. There's no indication that he ever had a
weapon that -- and tried to do any harm to anyone with it in
relation to any of this.

So I think that -- and there's no evidence that he
actually was trying to, you know, make actual contact with
anyone in ISIS or any of these terrorist organizations.

So I think, your Honor, that the Government, you know,
simply has not, you know, put forth enough evidence in this
hearing, particularly when we have no -- nothing else really to
go by than what's in the complaint. The agent was not really
able to elaborate on anything with any personal knowledge. And
I think the Government has failed to carry its burden.

With respect to flight risk, I mean, Mr. Baptiste is -7
has strong ties to the community. He was born and raised here,
lives with his mother. He's had no foreign travel, according
to the pretrial services report, since 2007. He can be placed
on electronic home monitoring.

And I think that that would -- should -- I would submit

 

 
ee a CO Po

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 46 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 45 of 53

 

45
1 that that would be sufficient to alleviate any concern the
2 Court might have about flight risk.
3 Thank you, your Honor.
4 THE COURT: Okay. Let me hear from you,
5 Mr. Casabielle, regarding Mr. Noel. And again, you can begin
6 by telling me what bond you believe is appropriate in this
7 case.
8 MR. CASABIELLE: Thank you, your Honor.
9 Your Honor, Mr. Noel is not going to make any kind of
10 monetary bond.
11 What I would respectfully suggest is that a personal
12 surety with home detention would address the concerns of the
13 Government, which is that he is a risk of flight.
14 And that is what I would recommend and propose.
15 THE COURT: Okay. And I'll hear argument.
16 MR. CASABIELLE: Your Honor, very briefly: I think
17 after this hearing, what we have is more questions perhaps than
18 answers.
19 This event at this gun range remains unclear. We know
20 that four guns were rented. We know that ammunition was
21 purchased. We know that a receipt was signed. But we don't
22 have certainty as to who did what with those guns.
23 And with regard to the weapons that were placed in the
24 container, I don't think it's even been established that
25 there's federal jurisdiction, since we don't know where they

 

 

 
| Po] PR EEE Eg BP | Pe Po

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 47 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 46 of 53
46

 

1 were manufactured or if they crossed state lines. We --
2 THE COURT: I don't believe that those are the guns
3 that are the subject of the complaint, are they, Mr. Anton?

4 It's the guns at the shooting range.

5 MR. ANTON: The guns at the shooting range are the

6 subject of the possession charges, yes.

7 THE COURT: Okay.

8 MR. ANTON: The other guns referenced illegal export.
9 THE COURT: Okay.

10 MR. CASABIELLE: That was my understanding as well.
11 THE COURT: Okay. T just wanted to make sure that I
12 wasn't missing something. You don't need to argue that,
13 because it's not part of the alien in possession of a firearm

14 charge.

15 I do have one question. What is his status as a --
16 since you are relying on the fact that he is an alien who is
17 not entitled to possess a firearm, what was his immigration

18 status, Mr. Anton?

19 MR. ANTON: He was simply on a visitor visa.

20 THE COURT: What kind of a visitor visa?

21 MR. ANTON: B1/B2 visitor visa.

22 THE COURT: Okay.

23 MR. ANTON: Whereas outlined in the complaint, ICE has
24 confirmed he had no legal right to possess firearms. And as I

25 previously mentioned, there is an immigration detainer in

 

 

 

 
 

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 48 of 54

as a a a CO

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 47 of 53

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

47]

 

 

place.

THE COURT: Okay.

MR. CASABIELLE: I have nothing further, your Honor.

THE COURT: Okay. Thank you.

MR. CASABTELLE: Thank you.

THE COURT: Mr. Anton, do you have any response?

MR. ANTON: Judge, as to Mr. Noel, the Defendant has ng

; permanent residence here in the US. His entire family history

and ties -- family ties all reside currently in Haiti. He was

here only on a visitor visa. He has a detainer in place with
Immigration.

And, Judge, for those reasons, because he has no legal
status here, any type of release at this point would be
inappropriate, as he is deportable and has no status here.

As to Mr. Baptiste, the defense's request of a $50,000
5 percent bond is wholly inadequate in this case. The
Defendant has an extensive criminal history involving violence,
including but not limited to, attempted murder with a firearm.
He has no travel because he's been in prison. And when he's
not been in prison, he's been out conducting the activities
that have been alleged in the complaint.

They also sought an electronic monitor, which has been
utilized once in the past. And when it was placed on
Mr. Baptiste's leg, he cut it off and fled.

So releasing this Defendant back into the community

 

 
Pere

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 49 of 54

nl FE Pe Sa ETE Poe ee 1 Per

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 48 of 53
48

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

based on these particular charges, based on the Defendant's
criminal history and based upon his previous actions of
violating the terms and conditions of not only his conditional
release, but of probationary terms, of cutting off electronic
monitors and the like, based on the seriousness of this
particular offense, there are no combinations of any conditions
that would reasonably assure the safety of the community and
assure that he would not flee.

So for those reasons, we ask that he be held in
pretrial detention.

THE COURT: Okay. Thank you.

I wili note at the outset it probably would have been d
little more useful to have an agent who had some knowledge of
the case other than what was in the complaint testify. It
really was not particularly helpful to have somebody who didn't
even know who placed a phone call, who didn't know whether
there were unrecorded conversations and really had very limited
knowledge of the investigation.

But fortunately, the complaint was very, very detailed
And so it provides a significant amount of detail with respect
to the events that form the basis for this case.

It certainly establishes probable cause, which is of
course one of the requirements in order to hold somebody in
detention.

So as to Mr. Noel, who I'll handle first, I find there

 

 

ee
I

BO

CII IS EE

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 50 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 49 of 53

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

49

 

 

are no conditions of release that would reasonably assure his
appearance in court as required.

He has very limited ties to this country. He is no
longer here lawfully because there is a detainer placed against
him. All of his family ties, his employment and any
Significant ties are to Haiti. And he has also traveled to
Saudi Arabia, Turkey and the Dominican Republic in the past ten
years.

And so I just find that there really are no conditions
that would reasonably assure his appearance in court if he is
released on bond.

I note that he is facing a certain period of time in
custody as a result of this offense, approximately three years,
which is not unduly long. But on the other hand, it is a
significant period of time. And so -- and he has -- there are
no conditions that have been suggested by the Defendant that I
think would assure his appearance.

So I am going to hold him in detention, based on risk
of flight.

As to Mr. Baptiste, I note that he does have -- he
certainly has ties to this community, although he does have
past travel to Haiti. But, you know, with respect to
Mr. Baptiste, as Mr. Noel, I think the evidence against him is
strong. I think it certainly establishes probable cause to

believe he committed the offenses charged, particularly the

 

 
ae fe i

 

‘Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 51 of 54

Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 50 of 53
50

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

od Por EE

 

 

firearms offense.

And he has not done well when he has been released
before, either on probation or under supervision. As noted by
the Government, there was an incident where he cut off his
electronic monitoring device. And he is looking at a
Significant period of time in prison if he's convicted on these
offenses. And I think that there is a strong likelihood that
he will be, based upon the fact that everything was video- and
audio-recorded.

So I find that he is a risk of flight.

With respect to a danger to the community, he has an
extensive criminal record. I mean, it dates back to, you know,
in terms of actual convictions, you know, to when he was 16.
And that was, you know, not the most serious offense in the
record at that point, which was sale, delivery and possession
of cannabis.

Nevertheless, he also was convicted of carrying a
concealed firearm and marijuana possession on another date when
he was 16.

And when he was 18 -- 17, he had another possession of
a controlled substance where he was sentenced to 364 days,
which was a felony offense.

In addition, when he was 18, he was convicted of
attempted murder with a firearm, armed robbery, and put on

probation, which he violated.

 

 
ns De

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 52 of 54

el PE BNET EUS SS DR | Pe EE

Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 51 of 53
51

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

He then was released sometime thereafter and was
apparently placed on probation, which was revoked, it appears,
in 2015.

So, I mean, he just does not have a good -- a good
history in terms of the safety of the community. He's a repeat
offender.

And based upon the circumstances and the nature of
these offenses, where he is, you know, a felon in possession of
a firearm, he clearly knows he's not allowed to be shooting at
the range, and then combined with his involvement in the
smuggling venture and assisting in the -- with the provision of
rifles to be smuggled to Haiti for the purpose of an armed
takeover of Guantanamo, even if he was not the driving force
behind it, it doesn't speak well of his law-abiding nature.

And I understand he's laughing at the counsel table
there and shaking his head, which is not -- does not bespeak a
knowledge of the seriousness of these offenses. But I'm not
really even taking that into account. I'1l just note that his
counsel might want to talk to him about that in the future.

But I do find, really, based upon his criminal history,
his involvement in this offense, that he does pose a danger to
the community as well. And I think the evidence that supports
that finding was presented by clear and. convincing evidence.

And so I'm going to hold him in detention on that basig

as well.

 

 

ai

bo

 
I BN I a ES PR 1 PE FY FB

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 53 of 54
Case 1:16-mj-03532-WCT Document 17 Entered on FLSD Docket 12/27/2016 Page 52 of 53
52

 

1 Now, you know, as these cases go along, sometimes the
2 audios and videos don't show what the Government says they say.
3 You can always appeal this decision or seek reconsideration if
4 the Government's evidence does not support what they've alleged
5 in the complaint, you know, with respect to these offenses.

6 And so, you know, that's something that I am aware of.
7 But as it stands right now, with respect to the very
8 detailed evidence contained in the complaint, I find that

9 Mr. Baptiste is both a risk of flight and a danger to the

10 community, and I'll hold him in detention on both bases.

11 So I'll ask the Government to prepare a detention

12 order, you know, within a week.

13 And this case is not indicted yet. I believe that the
14 preliminary hearing or arraignment date is November the 28th,

15 at which time you will have a district judge assigned to the

16 case.

17 Is there anything further, Mr. McDonald?

18 MR. McDONALD: No. Thank you, your Honor.
19 THE COURT: Mr. Casabielle?

20 MR. CASABIELLE: No, your Honor. Thank you.
21 THE COURT: Mr. Anton?

22 MR. ANTON: No, your Honor. Thank you.

23 THE COURT: Thank you.

24 And you can step down.

25 THE WITNESS: Thank you.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

a FE

A ee A et

Case 1:18-cr-20613-JEM Document 82-8 Entered on FLSD Docket 08/28/2019 Page 54 of 54
Case 1:16-mj-03532-WCT Document17 Entered on FLSD Docket 12/27/2016 Page 53 of 53

33

 

 

(Proceedings concluded.)
CERTIFICATE

I hereby certify that the foregoing is an
accurate transcription of the proceedings in the

above-entitled matter to the best of my ability.

/s/Lisa Edwards

DATE LISA EDWARDS, RDR, CRR

Official Court Reporter

United States District Court

400 North Miami Avenue, Twelfth Floor
Miami, Florida 33128

(305) 523-5499

 

 

ot

ye te
